



Exhibit 10.7
L3HARRIS TECHNOLOGIES, INC.
PERFORMANCE STOCK OPTION AWARD AGREEMENT
TERMS AND CONDITIONS
(August 1, 2019 Integration Award)




1.    Performance Stock Option – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2015 Equity Incentive Plan (as may be
amended from time to time, the “Plan”) and upon the terms and conditions set
forth herein (these “Terms and Conditions”), L3Harris Technologies, Inc. (the
“Corporation” which was formerly named “Harris Corporation”) has granted to the
employee receiving these Terms and Conditions (the “Employee”) a Performance
Stock Option Award (the “Award”) consisting of a Non-Qualified Stock Option with
performance-based vesting and forfeiture conditions (the “Option”) to purchase
such number of shares of common stock, $1.00 par value per share (the “Common
Stock”), of the Corporation (“Shares” and each, a “Share”) (subject to
adjustment in accordance with these Terms and Conditions) at such designated
exercise price per share as set forth in the Award Notice (as defined below)
from the Corporation to the Employee. Such Award is subject to the following
Terms and Conditions (these Terms and Conditions, together with the
Corporation’s letter or notice to the Employee specifying the date as of which
the Award is granted (the “Grant Date”), the number of Shares subject to the
Award and issuable upon exercise of the Option (subject to adjustment in
accordance with these Terms and Conditions), the exercise price and certain
other terms (the “Award Notice”) and the Statement of Performance Goals (as
defined below) related thereto, are referred to as the “Agreement”).


2.    Vesting and Exercisability; Impact of Termination of Employment


(a)    Except as set forth in Section 2(a)(i)-(iii) and Section 2(e), the Option
shall not vest or be exercisable to any extent unless the Employee shall have
remained continuously in the employ of the Corporation for the period from the
Grant Date through June 29, 2022 (the “Service Period”), in which case the
Option shall vest and become exercisable as provided in Section 2(d), and if
such continuous employment for the Service Period is not satisfied, the Option,
shall terminate immediately upon the Employee’s termination of employment with
the Corporation.


(i)    If, prior to expiration of the Service Period and before an event
described in Section 2(e), the Employee ceases to be an employee of the
Corporation due to involuntary termination by the Corporation other than for
Cause (as defined below) or voluntary termination by the Employee for Good
Reason (as defined below), then the Option shall remain outstanding and eligible
to vest and become exercisable upon expiration of the Service Period in a
portion (the “Eligible Vesting Portion”) of the number of Shares as to which the
Option otherwise would have vested under the Award upon expiration of the
Service Period determined in accordance with the provisions of Section 2(d)
hereof, and the remaining portion of the Option shall be immediately and
automatically forfeited. The Eligible Vesting Portion shall be determined based
on the date of such termination as set forth in the following table:


Termination Date
Eligible Vesting Portion of
Option / Shares Subject to Award
Prior to June 29, 2020
1/3 (one third)
On or after June 29, 2020, but prior to June 29, 2021
2/3 (two thirds)
On or after June 29, 2021 and through June 29, 2022
100.00%



The Eligible Vesting Portion of the Option that remains outstanding and eligible
to vest and become exercisable pursuant to the foregoing provisions of this
Section 2(a)(i) shall remain outstanding and eligible to vest and if it vests
shall remain exercisable until the Expiration Date (as defined below), subject
to early termination of an Option upon a Change in Control in accordance with
the terms of the Plan.


Without limiting the foregoing, in the event of a termination of employment of
the Employee (x) by the Employee for Good Reason within twenty-four (24) months
following a Change in Control described in Section 2(e), or (y) by the
Corporation other than for Cause, whether or not prior to the expiration of the
Service Period, to the extent vested, the Option may be exercised by the
Employee, but only until the Expiration Date.


(ii)    Death. In the event, prior to expiration of the Service Period, of the
death of the Employee (x) while employed by the Corporation, or (y) following
the Employee’s cessation of employment with the Corporation due to permanent
disability of the Employee (as determined by the Corporation) while employed by
the Corporation, the Option shall immediately become vested and exercisable as
to the number of Shares subject to the Award at the target level of performance,
as set forth in the Award Notice and/or Statement of Performance Goals (such
number, the “Target Number of Shares” and such target level, the “Target
Performance Level”), and may be exercised by the Employee’s Beneficiary (as
defined below) but only until the earlier of (A) the date that is twelve (12)
months following the date of such death or (B) the Expiration Date.
Notwithstanding anything in this Section 2 to the contrary, in the event of the
death of the Employee following expiration of the Service Period or following
termination of or cessation of employment with the Corporation, unless the first
sentence of this Section 2(a)(ii) is applicable, the Option may be exercised by
the Employee’s Beneficiary but only until the earlier of (I) the date that is
twelve (12) months following the date of such death or (II) the Expiration Date,
and only to the extent that the Option was vested and exercisable on the day
immediately prior to the date of the Employee’s death.


(iii)    Disability. In the event, prior to expiration of the Service Period, of
cessation of employment with the Corporation due to permanent disability of the
Employee (as determined by the Corporation) while employed by the Corporation,
the Option shall immediately become vested and exercisable as to the Target
Number of Shares and unless the first sentence of Section 2(a)(ii) becomes
applicable, may be exercised by the Employee until the earlier of (x) the date
that is twelve (12) months following such cessation of employment due to
permanent disability or (y) the Expiration Date. In the event of cessation of
employment with the Corporation due to permanent disability of the Employee (as
determined by the Corporation) while employed by the Corporation following
expiration of the Service Period, the Option may be exercised by the Employee
but only until the earlier of (I) the date that is twelve (12) months following
the date of such cessation of employment or (II) the Expiration Date, and only
to the extent that the Option was vested and exercisable on the day immediately
prior to the date of such cessation of employment.


(iv)    Retirement. In the event of cessation of employment with the Corporation
due to retirement of the Employee after reaching age 55 with ten or more years
of full-time service with the Corporation on or after June 29, 2020, the Option
(x) to the extent unvested, shall immediately expire and be forfeited and (y) to
the extent vested, may be exercised by the Employee but only until the
Expiration Date.


(v)    Other Voluntary Termination. In the event of cessation of employment with
the Corporation due to voluntary termination by the Employee without Good Reason
(other than as described in Section 2(a)(iv)), the Option (x) to the extent
unvested, shall immediately expire and be forfeited and (y) to the extent
vested, may be exercised by the Employee but only until the earlier of (A) the
date that is ninety (90) days following such termination of employment or (B)
the Expiration Date.


(vi)    Termination for Cause. The Option, regardless of the extent to which it
previously may have vested, shall immediately expire and be forfeited in its
entirety and shall not be exercisable if the Employee ceases to be an employee
of the Corporation due to a termination of the Employee’s employment for Cause.


(vii)    For purposes of the Agreement:


1)“Good Reason” means, without the Employee’s express written consent, the
occurrence of either of the following events following June 29, 2019 and prior
to the later of (x) the end of the Service Period or (y) the twenty-four (24)
month anniversary of a Change in Control described in Section 2(e): (a) a
reduction of more than ten percent (10%) in the Employee’s annual base salary
(or wage rate, as applicable) or (b) a requirement that the Employee be based at
another location not within fifty (50) miles of the location where the Employee
was, or was contemplated to be, regularly employed based on the role
contemplated for the Employee following June 29, 2019 (except for required
travel on business to an extent substantially consistent with the Employee’s
duties and responsibilities); provided, that, in each case, (i) the Employee
shall provide the Corporation with written notice specifying the circumstance(s)
alleged to constitute Good Reason within sixty (60) days following the first
occurrence of such circumstance(s), (ii) the Corporation shall have thirty (30)
days following receipt of such notice to cure such circumstance(s) and (iii) if
the Corporation has not cured such circumstance(s) within such thirty (30)-day
period, the Employee shall terminate his or her employment not later than thirty
(30) days after the end of such thirty (30)-day period; and
 
2)“Cause” means:


a.    A material breach by the Employee of the duties and responsibilities of
the Employee (other than as a result of incapacity due to physical or mental
illness) which is (i) demonstrably willful, continued and deliberate on the
Employee’s part, (ii) committed in bad faith or without reasonable belief that
such breach is in the best interests of the Corporation and (iii) not remedied
within fifteen (15) days after receipt of written notice from the Corporation
which specifically identifies the manner in which such breach has occurred, or


b.    The Employee’s conviction of, or plea of nolo contendere to, a felony
involving willful misconduct which is materially and demonstrably injurious to
the Corporation.


(b)    During the lifetime of the Employee, the Option shall be exercisable only
by the Employee, and, except as otherwise set forth in Section 2(a) or 2(e),
only while the Employee continues as an employee of the Corporation.


(c)    Notwithstanding any other provision of these Terms and Conditions and the
Agreement, the Option shall expire no later than ten (10) years from the Grant
Date (the “Expiration Date”) and shall not be exercisable thereafter.


(d)    Except as otherwise provided in the Award Notice or this Section 2, the
Option shall vest and become exercisable upon expiration of the Service Period
as to a number of Shares that is contingent on the attainment during the period
ending December 31, 2021 (the “Performance Period”) of the performance
objectives set forth in the Statement of Performance Goals (however designated)
delivered or made available to the Employee at the time of the Award (the
“Statement of Performance Goals”). Such number of Shares (the “Vested Option
Shares”) shall be determined upon expiration of the Performance Period in
accordance with the Statement of Performance Goals, with the final determination
of the Vested Option Shares authorized by the Board, the Board Committee, or its
designee as soon as administratively practicable following expiration of the
Performance Period. For avoidance of doubt, notwithstanding that the number of
Shares subject to the Award is the maximum number of Shares as to which the
Option may vest and become exercisable based on attainment during the
Performance Period of the maximum level of performance under the performance
objectives set forth in the Statement of Performance Goals (the “Maximum
Performance Level” and the number of Shares set forth in the Award Notice
corresponding to the Maximum Performance Level, the “Maximum Number of Shares”)
(in order to preserve the closing price on the Grant Date for a Share as the
exercise price for all Shares subject to the Award), the Option shall not vest
or be exercisable as to the number of Shares equal to the excess, if any, of (i)
the number of Shares subject to the Award (i.e., the Maximum Number of Shares)
over (ii) the Vested Option Shares (determined in accordance with the first
sentence of this Section 2(d) or 2(e), and the Employee shall not earn and shall
forfeit the portion of the Award corresponding to such excess as of the end of
the Performance Period.


(e)    Upon a Change in Control of the Corporation following the Grant Date but
prior to the end of the Performance Period, the performance objectives set forth
in the Statement of Performance Goals shall be conclusively deemed to have been
attained for the Performance Period upon the occurrence of such Change in
Control at the Target Performance Level under such performance objectives, or at
such greater level of performance as the Board, the Board Committee or its
designee may authorize, for purposes of determining the Vested Option Shares in
accordance with the provisions of Section 2(d) hereof as to which the Option
shall be eligible to vest and become exercisable upon expiration of the Service
Period; provided, however, that, following such Change in Control but prior to
the end of the Service Period, the Service Period shall expire and the Option
shall vest and become exercisable with respect to the Vested Option Shares so
eligible to vest immediately upon the earliest of: (w) death of the Employee,
(x) cessation of employment due to permanent disability of the Employee (as
determined by the Corporation) while employed by the Corporation, (y)
involuntary termination of employment of the Employee by the Corporation other
than for Cause within twenty-four (24) months following such Change in Control,
or (z) voluntary termination of employment by the Employee for Good Reason
within twenty-four (24) months following such Change in Control, and in any such
case, such Option shall remain exercisable in accordance with the applicable
provisions of Section 2(a)(i), (ii) and (iii). In the event of the Employee’s
retirement, voluntary resignation (other than for Good Reason) or termination
for Cause, the Option shall expire and be forfeited as set forth in Section
2(a)(iv), (v) and (iv).


Notwithstanding anything in this Section 2(e) to the contrary, if the Employee
ceases to be an employee of the Corporation prior to such Change in Control due
to either (I) involuntary termination of employment of the Employee by the
Corporation other than for Cause or (II) voluntary termination of employment by
the Employee for Good Reason, and the Employee reasonably demonstrates that such
termination other than for Cause, or the circumstance(s) constituting Good
Reason was in connection with integration planning for such Change in Control,
then for all purposes of the Agreement, the date of such Change in Control shall
be deemed to be the date immediately prior to the date of such termination of
employment.


(f)    Adjustment to the Award. The number of Shares subject to the Award (i.e.,
the Maximum Number of Shares), as well as the Target Number of Shares and the
threshold number of Shares (as set forth in the Award Notice, corresponding to
the threshold level of performance under the performance objectives set forth in
the Statement of Performance Goals), are based on the assumption that the
Employee shall continue to perform substantially the same duties throughout the
Performance Period, and such numbers of Shares may be reduced or increased by
the Board, the Board Committee or its designee without formal amendment of the
Agreement to reflect a change in the Employee’s duties during the Performance
Period.
 
3.    Exercise of Option. The Option may be exercised by delivering to the
Corporation at the office of the Corporate Secretary (a) a written notice,
signed by the person entitled to exercise the Option, stating the designated
number of Shares such person then elects to purchase; provided, however, that in
the discretion of the Corporation, notice sent through an approved electronic
means may be substituted for a signed, written notice, (b) payment in an amount
equal to the full exercise price for the Shares to be purchased, and (c) if the
Option is exercised by any person other than the Employee, such as the
Employee’s Beneficiary, evidence satisfactory to the Corporation that such
person has the right to exercise the Option. Payment of the exercise price shall
be made (i) in cash, (ii) in previously acquired shares of Common Stock of the
Corporation, or (iii) in any combination of cash and such shares. In addition to
the foregoing, subject to the consent of the Corporation at the time of exercise
in a manner consistent with Plan, the Option may be exercised in a “net
exercise”, pursuant to which the Corporation shall reduce the number of Shares
issuable upon exercise of the Option by the largest whole number of Shares with
an aggregate Fair Market Value that does not exceed such exercise price and
shall accept a cash or other payment from the undersigned to the extent of any
remaining balance of such exercise price not satisfied by such reduction in the
number of whole Shares to be issued (provided, however, that Shares will no
longer be outstanding under the Option to the extent of such reduction in the
number of whole Shares to be issued that are used to pay such exercise price
pursuant to such “net exercise”). Shares tendered in payment of the exercise
price that have been acquired through an exercise of a stock option must have
been held at least six (6) months prior to exercise of the Option and shall be
valued at the Fair Market Value on the date of such exercise. Upon the exercise
of the Option, the Corporation shall cause the Shares in respect of which the
Option shall have been so exercised to be issued and delivered by crediting such
Shares without restriction on transfer to a book-entry account for the benefit
of the Employee or his or her designee or the Employee’s Beneficiary maintained
by the Corporation’s stock transfer agent or its designee, subject to applicable
withholdings and satisfaction thereof (including, if the Corporation elects,
through the Corporation retaining Shares otherwise issuable or cash otherwise to
be delivered) as provided in Section 13.2 of the Plan. The Employee does not
have any rights as a shareholder in respect of any Shares as to which the Option
shall not have been duly exercised and no rights as a shareholder shall exist
prior to the proper exercise of such Option.


4.    Prohibition Against Transfer; Designation of Beneficiary. The Option and
rights granted by the Corporation under these Terms and Conditions and the
Agreement are not transferable except by will or by the laws of descent and
distribution in the event of the Employee’s death. The Employee may designate a
beneficiary or beneficiaries (the “Employee’s Beneficiary”) to exercise any
rights or receive any benefits under Section 2(a)(ii) following the Employee’s
death. To be effective, such designation must be made in accordance with such
rules and on such form as prescribed by the Corporation for such purpose, which
completed form must be received by the office of the Corporate Secretary prior
to the Employee’s death. If the Employee fails to designate a beneficiary, or if
no designated beneficiary survives the Employee’s death, the Employee’s estate
shall be deemed the Employee’s Beneficiary. Without limiting the generality of
the foregoing, except as aforesaid, the Option may not be sold, exchanged,
assigned, transferred, pledged, hypothecated, encumbered or otherwise disposed
of, shall not be assignable by operation of law, and shall not be subject to
execution, attachment, charge, alienation or similar process. Any attempt to
effect any of the foregoing shall be null and void and without effect.


5.    Employment by Corporation, Subsidiary or Successor; Termination or
Cessation of Employment. For the purpose of these Terms and Conditions and the
Agreement, (a) employment by the Corporation or any Subsidiary of or a successor
to the Corporation shall be considered employment by the Corporation, and
(b) references to “termination of employment,” “cessation of employment,”
“ceases to be employed,” “ceases to be an Employee” or similar phrases shall
mean the last day actually worked (as determined by the Corporation) and shall
not include any notice period or any period of severance or separation pay or
pay continuation (whether required by law or custom or otherwise provided)
following the last day actually worked.


6.    Protective Covenants. In consideration of, among other things, the grant
of the Option to the Employee, the Employee acknowledges and agrees, by
acceptance of the Option, to the following provisions:


(a)    Non-Solicitation. During the Protective Covenant Period, the Employee
shall not, directly or indirectly, individually or on behalf of any other
employer or any other business, person or entity: (i) recruit, induce, Solicit
or attempt to recruit, induce or Solicit any Individual Employed by the
Corporation to terminate, abandon or otherwise leave or discontinue employment
with the Corporation; or (ii) hire or cause or assist any Individual Employed by
the Corporation to become employed by or provide services to any other business,
person or entity whether as an employee, consultant, contractor or otherwise.


(b)    Customer and Potential Customer Non-Interference. During the Protective
Covenant Period, the Employee shall not, directly or indirectly, individually or
(i) on behalf of any other employer or any other business, person or entity,
entice, induce, Solicit or attempt or participate in enticing, inducing or
Soliciting, any Customer or Potential Customer of the Corporation to cease or
reduce or refrain from doing business with the Corporation; or (ii) on behalf of
any Competitive Business, entice, induce, Solicit or attempt or participate in
enticing, inducing or Soliciting, or accept or attempt or participate in
accepting, business from any Customer or Potential Customer of the Covered
Unit(s).


(c)    Non-Competition. During the Protective Covenant Period, the Employee
shall not, directly or indirectly, as an employee, independent contractor,
consultant, officer, director, principal, lender or investor, engage or
otherwise participate in any activities with, or provide services to, a
Competitive Business, without the prior written consent of the Senior Vice
President, Human Resources or other designated executive officer of the
Corporation (which consent shall be at such officer’s discretion to give or
withhold). Nothing in this Section 6(c) shall preclude the Employee from owning
up to one percent (1%) of the equity in any publicly traded company.


(d)    No Disparagement or Detrimental Comments. During the Employee’s
employment with the Corporation and thereafter, the Employee shall not, directly
or indirectly, make or publish, or cause to be made or published, any statement,
observation or opinion, whether verbal or written, that criticizes, disparages,
defames or otherwise impugns or reasonably may be interpreted to criticize,
disparage, defame or impugn, the character, integrity or reputation of the
Corporation or its products, goods, systems or services, or its current or
former directors, officers, employees, agents, successors or assigns. Nothing in
this Section 6(d) is intended or should be construed to prevent the Employee
from providing truthful testimony or information to any person or entity as
required by law or fiduciary duties or as may be necessary in the performance of
the Employee’s duties in connection with the Employee’s employment with the
Corporation.


(e)    Confidentiality. During the Employee’s employment with the Corporation
and thereafter, the Employee shall not use or disclose, except on behalf of the
Corporation and pursuant to and in compliance with its direction and policies,
any Confidential Information of (i) the Corporation or (ii) any third party
received by the Corporation which the Corporation is obligated to keep
confidential. This Section 6(e) will apply in addition to, and not in derogation
of, any other confidentiality or non‑disclosure agreement that may exist, now or
in the future, between the Employee and the Corporation.


(f)    Consideration and Acknowledgment. The Employee acknowledges and agrees to
each of the following: (i) the Employee’s acceptance of the Option and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Corporation, do not constitute regular or periodic payments; (iii) the benefits
and compensation provided under the Agreement are in addition to the benefits
and compensation that otherwise are or would be available to the Employee in
connection with the Employee’s employment with the Corporation, and the grant of
the Option is expressly contingent upon the Employee’s agreement with the
Corporation contained in Sections 6 and 7; (iv) the scope and duration of the
restrictions in Section 6 are fair and reasonable; (v) if any provisions of
Sections 6(a), (b), (c), (d) or (e), or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, such provision
shall then be enforceable, and if the provision is not capable of being modified
or revised so that it is enforceable, it shall be excised from these Terms and
Conditions without affecting the enforceability of the remaining provisions; and
(vi) the time period of the Employee’s obligations under Sections 6(a), ( b) and
(c) shall be extended by a period equal to the length of any breach of those
obligations by the Employee, in addition to any and all other remedies provided
by these Terms and Conditions or otherwise available to the Corporation at law
or in equity. The Employee further understands and acknowledges that nothing
contained in the Agreement limits the Employee’s ability (1) to report possible
violations of law or regulation to, or file a charge or complaint with, the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Department of Justice, the Congress, any Inspector General,
or any other Federal, state or local governmental agency or commission
(“Government Agencies”); (2) to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Corporation; or (3) under applicable United States Federal
law to (i) disclose in confidence trade secrets to Federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.


(g)    Definitions. For purposes of Section 6 of these Terms and Conditions, the
following definitions shall apply:


(1)    “Competitive Business” means any business, person or entity that is
engaged, or planning or contemplating to engage within a period of twelve (12)
months, in any business activity that is competitive with the business and
business activities engaged in by the Covered Unit(s).


(2)    “Confidential Information” means confidential, proprietary or trade
secret information, whether or not marked or otherwise designated as
confidential, whether in document, electronic or other form, and includes, but
is not limited to, information that is not publicly known regarding finances,
business and marketing plans, proposals, projections, forecasts, existing and
prospective customers, vendor identities, employees and compensation, drawings,
manuals, inventions, patent applications, process and fabrication information,
research plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.
 
(3)    “Corporation” means, and shall be deemed to include, the Corporation and
any Subsidiary.


(4)    “Covered Unit(s)” means: (i) during the period of the Employee’s
employment with the Corporation, each business unit of the Corporation; and
(ii) following the Employment Termination Date, each business unit of the
Corporation in or for which the Employee was employed or to which the Employee
provided services or about which the Employee obtained or had access to
Confidential Information, in each case of this clause (ii) at any time within
the twenty-four (24)-month period prior to the Employment Termination Date. The
Employee acknowledges and agrees that if the Employee is or was employed at a
segment level, the Employee is providing or has provided services to and for,
and has obtained and has or had access to Confidential Information about, each
business unit of such segment; and if the Employee is or was employed at the
corporate/headquarters level, the Employee is providing or has provided services
to and for, and has obtained and has or had access to Confidential Information
about, each business unit of the Corporation.


(5)    “Customer” means, with respect to the Corporation or the Covered Unit(s),
as the case may be, any business, person or entity who purchased any products,
goods, systems or services from the Corporation or such Covered Unit(s) at any
time during the preceding twenty-four (24) months (or, if after the Employment
Termination Date, the last twenty-four (24) months of the Employee’s employment
with the Corporation) and either with whom the Employee dealt in the course of
performing the Employee’s job duties for the Corporation or about whom the
Employee has or had Confidential Information.


(6)    “Employment Termination Date” means the date of termination of the
Employee’s employment with the Corporation, voluntarily or involuntarily, for
any reason, with or without Cause or Good Reason.


(7)    “Individual Employed by the Corporation” means any employee of the
Corporation with whom the Employee dealt in the course of performing the
Employee’s job duties at any time during the preceding twelve (12) months (or,
if after the Employment Termination Date, the last twelve (12) months of the
Employee’s employment with the Corporation).


(8)    “Potential Customer” means, with respect to the Corporation or the
Covered Unit(s), as the case may be, any business, person or entity targeted
during the preceding twelve (12) months (or, if after the Employment Termination
Date, the last twelve (12) months of the Employee’s employment with the
Corporation) as a customer to purchase any products, goods, systems or services
from the Corporation or such Covered Unit(s) and (i) with whom the Employee had
direct or indirect contact, (ii) for whom the Employee participated in the
development or execution of the plan to sell products, goods, systems or
services of the Corporation or such Covered Unit(s), or (iii) about whom the
Employee otherwise has or had Confidential Information.


(9)    “Protective Covenant Period” means the period of the Employee’s
employment with the Corporation and the twelve (12) month period following the
Employment Termination Date.


(10)    “Solicit” and “Soliciting” mean any direct or indirect communication of
any kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 6(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Corporation generally or any specific
employees of the Corporation.


7.    Remedies for Breach of Section 6.


(a)    Forfeiture and Clawback. The Employee agrees, by acceptance of the
Option, that if the Employee breaches any provision of Sections 6(a), (b), (c),
(d) or (e), in addition to any and all other remedies available to the
Corporation, (i) the Option, whether vested or unvested, shall upon written
notice (which may be in electronic form) immediately terminate and lapse and
shall no longer be exercisable as to any shares of Common Stock; and (ii) the
Employee shall within five (5) business days following receipt of written demand
therefore pay to the Corporation in cash, the amount of the excess of the Fair
Market Value on the exercise date of any shares of Common Stock the Employee
acquired upon exercise of the Option (other than any shares acquired upon
exercise of the Option more than twelve (12) months before (x) the Employment
Termination Date in the situation where the Employee is no longer employed by
the Corporation, or (y) the date of such breach in the situation where the
Employee is employed by the Corporation), over the exercise price for such
shares of Common Stock.


(b)    Additional Relief. The Employee agrees, by acceptance of the Option,
that: (i) the remedy provided for in Section 7(a) shall not be the exclusive
remedy available to the Corporation for a breach of the provisions of Sections
6(a), (b), (c), (d) or (e) and shall not limit the Corporation from seeking
damages or injunctive relief; and (ii) the Corporation’s remedies at law may be
inadequate to protect the Corporation against any actual or threatened breach of
the provisions of Sections 6(a), (b), (c), (d) or (e), and therefore, without
prejudice to any other rights and remedies otherwise available to the
Corporation at law or in equity (including, but not limited to, the rights under
Section 7(a)), in addition to and cumulative with such rights, the Corporation
shall be entitled to the granting of injunctive relief in its favor and to
specific performance without proof of actual damages and without the requirement
of posting of any bond or similar security.


(c)    Forum. The Employee agrees, by acceptance of the Option, that any
judicial action brought with respect to the provisions of Sections 6 or 7 of
these Terms and Conditions may be filed in the United States District Court for
the Middle District of Florida or in the Circuit Court of Brevard County,
Florida and hereby consents to the jurisdiction of such courts and waives any
objection he/she may now or hereafter have to such venue.


(d)    Change in Control. If (i) a Change in Control of the Corporation shall
occur following the Grant Date and (ii) the Employee ceases to be an employee of
the Corporation in a circumstance set forth in Section 1(e) of these Terms and
Conditions, the provisions of Sections 6 and 7 shall immediately terminate and
be of no further force and effect.


8.    Securities Law Requirement. The Corporation shall not be required to issue
Shares upon exercise of the Option unless and until: (a) such Shares have been
duly listed upon each stock exchange on which the Corporation’s Common Stock is
then registered; and (b) a registration statement under the Securities Act of
1933, as amended, with respect to such Shares is then effective.


9.    Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.


10.    Impact of Restatement of Financial Statements. If any of the
Corporation’s financial statements for any fiscal year(s) included in the
Performance Period are restated after the Performance Period, whether as a
result of errors, omissions or fraud, and the financial results of such fiscal
year(s) are negatively affected, the Board Committee (in its sole discretion,
but acting in good faith): (a) if the Option has not been exercised, may reduce
the number of Shares as to which the Option has vested and become exercisable to
the number of Shares as to which the Option would have vested and become
exercisable if the financial statements had been initially filed as restated; or
(b) if the Option has been exercised, may direct that the Corporation recover
(i) all or a portion of any Shares issued upon exercise of the Option that
exceeded the number of Shares that would have been issued upon exercise of the
Option, and (ii) any amount by which a payment received by the Employee as a
result of selling Shares issued upon exercise of the Option exceeded the amount
that would have been payable as a result of selling such Shares, in each case,
if the financial statements had been initially filed as restated, or any greater
or lesser amount (including, but not limited to, the entire Award, all Shares
issued upon exercise of the Option and any amount received by the Employee as a
result of selling Shares issued upon exercise of the Option) that the Board
Committee shall determine. The Board Committee shall determine whether the
Corporation shall effect any such recovery by: (A) seeking repayment from the
Employee; (B) reducing the amount that would otherwise be payable to the
Employee under any compensatory plan, program or arrangement maintained by the
Corporation, a Subsidiary or any of its Affiliates; (C) withholding payment of
future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Corporation’s otherwise applicable compensation
practices; or (D) any combination of the foregoing or otherwise (subject, in
each of subclause (B), (C) and (D), to applicable law, including, without
limitation, Section 409A of the Code, and the terms and conditions of the
applicable plan, program or arrangement). This Section 10 shall be a
non-exclusive remedy, and nothing in this Section 10 shall preclude the
Corporation from pursuing any other applicable remedies available to it, whether
in addition to or in lieu of this Section 10.


11.    Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein have
the meanings set forth for such terms in the Plan. In the event of a conflict
between the terms of these Terms and Conditions and the Agreement and the Plan,
the terms of the Plan shall govern.


12.    Data Privacy; Electronic Delivery. By acceptance of the Option, the
Employee acknowledges and agrees that: (a) data, including the Employee’s
personal data, necessary to administer the Agreement may be exchanged among the
Corporation and its Subsidiaries and affiliates as necessary, and with any
vendor engaged by the Corporation to assist in the administration of equity
awards; and (b) unless and until revoked in writing by the Employee, information
and materials in connection with the Agreement or any awards under the Plan,
including, but not limited to, any prospectuses and plan document, may be
provided by means of electronic delivery (including by e-mail, by web site
access and/or by facsimile).


13.    Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the right of the Corporation or any Subsidiary to
terminate the Employee’s employment or service with the Corporation or any
Subsidiary at any time, and no contract or right of employment shall be implied
by these Terms and Conditions and the Agreement of which they form a part. If
the Corporation’s obligations and duties with respect to the Option are assumed
or a new option is substituted therefor in any corporate reorganization
(including, but not limited to, any transaction of the type referred to in
Section 424(a) of the Code), employment by such assuming or substituting
corporation or by a parent corporation or subsidiary thereof shall be considered
for all purposes of the Option to be employment by the Corporation.




1